Title: To Thomas Jefferson from Bernard Peyton, 12 February 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
12 Feby 1824—
Your isteemd favor 9th inst. is now before me—I have this day paid your dft:, favor J. & Raphael; for $200 Dollars, & will, by next mail, remit John Barnes of Geo: Town, $65.25 Dollars, for a/c Col John Trumbull, as you request—Mr Smith has no Glass on hand, at present, but has this day ordered from Boston, the quantity & sizes you wish, which shall be forwarded to you, as soon as recd here—The Ten Boxes of Tin ordd, shall be forwarded by the first Waggon, to Charlottesville, care J. & Raphael—I am this day advised of the ship’t 3 Casks Wine for you, by Th: Cox of Plymouth N.O– which shall be ford to you, when to hand, tho’ it will be a considerable time reaching here, in all probability, having to be reshipd at Norfolk—With great respect Dr Sir Yours very TrulyB. PeytonRichd
12 Feby 1824